                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

      UNITED STATES OF AMERICA
                                                          Case No. 3:21-CR-38
           v.
                                                          Judges Crytzer / Poplin
      BENJAMIN ALAN CARPENTER
               a/k/a “Abu Hamza”


                GOVERNMENT’S MOTION FOR A PRETRIAL CONFERENCE
                   PURSUANT TO 18 U.S.C. APP. III, (CIPA) SECTION 2

          The United States of America, by Francis M. Hamilton III, Acting United States Attorney

  for the Eastern District of Tennessee, hereby moves the Court to hold a pretrial conference,

  pursuant to Section 2 of the Classified Information Procedures Act, 18 U.S.C. App. III (“CIPA”).

  Because the Government anticipates that issues regarding the discovery of classified information

  will arise during this case, the Government respectfully requests the Court convene a pretrial

  conference to consider matters relating to such classified information pursuant to Section 2 of

  CIPA.

                                      OVERVIEW OF CIPA 1

          CIPA was enacted in 1980 to enable courts to evaluate potential classified information

  issues in criminal cases before jeopardy attaches. “The Classified Information Procedures Act

  (CIPA), 18 U.S.C. App. 3, provides a set of procedures for federal courts to follow when the

  government seeks to protect classified information from disclosure.” United States v. Amawi,

  695 F.3d 457, 468 (6th Cir. 2012). CIPA’s fundamental purpose is to “harmonize a defendant’s


  1
    The provisions of CIPA which may be relevant to this case are discussed in this Motion.
  Sections 3 (Protective Orders), 5 (Notice of Defendant’s Intention to Disclose Classified
  Information), and 6 (Procedures for Cases Involving Classified Information) are not relevant to
  this case.


Case 3:21-cr-00038-KAC-DCP Document 22 Filed 04/15/21 Page 1 of 18 PageID #: 120
  right to obtain and present exculpatory material [at] trial and the government’s right to protect

  classified material in the national interest.” United States v. Pappas, 94 F.3d 795, 799 (2d Cir.

  1996). It “evidence[s] Congress’s intent to protect classified information from unnecessary

  disclosure at any stage of a criminal trial.” United States v. Apperson, 441 F.3d 1162, 1193 n.8

  (10th Cir. 2006).

         The Supreme Court has acknowledged the importance of protecting the nation’s secrets

  from disclosure: “The Government has a compelling interest in protecting both the secrecy of

  information important to our national security and the appearance of confidentiality so essential

  to the effective operation of our foreign intelligence service.” CIA v. Sims, 471 U.S. 159, 175

  (1985) (quoting Snepp v. United States, 444 U.S. 507, 509 n.3 (1980) (per curiam)); accord

  Chicago & Southern Air Lines, Inc. v. Waterman S.S. Corp., 333 U.S. 103, 111 (1948) (“The

  [executive branch] has available intelligence services whose reports are not and ought not to be

  published to the world.”). Accordingly, federal courts have long recognized that “[i]t is not in

  the national interest for revelation of either the existence or the product of [foreign intelligence

  operations and information] to extend beyond the narrowest limits compatible with the assurance

  that no injustice is done to the criminal defendant.” United States v. Lemonakis, 485 F.2d 941,

  963 (D.C. Cir. 1973).

         A.      Section 1 – Definitions

         For the purposes of CIPA, “classified information” includes any information or material

  that has been determined by the United States government pursuant to law or regulation to

  require protection against unauthorized disclosure for reasons of national security. 18 U.S.C.




                                                    2

Case 3:21-cr-00038-KAC-DCP Document 22 Filed 04/15/21 Page 2 of 18 PageID #: 121
  App. III § 1(a). “National security” means the national defense and foreign relations of the

  United States. Id. § 1(b).

         CIPA applies equally to classified testimony and classified documents. See United States

  v. Lee, 90 F. Supp. 2d 1324, 1326 n.1 (D.N.M. 2000) (citing United States v. North, 708 F. Supp.

  399, 399-400 (D.D.C. 1988)); Kasi v. Angelone, 200 F. Supp. 2d 585, 596-97 (E.D. Va. 2002)

  (applying CIPA to classified testimony).

         B.      Section 2 – Pretrial Conference

         Section 2 of CIPA—the section the United States is invoking in the instant motion—

  authorizes the Court, upon motion by any party or at its own discretion, to hold a pretrial

  conference “to consider matters relating to classified information that may arise in connection

  with the prosecution.” 18 U.S.C. App. III § 2. No substantive issues concerning the use of

  classified information are to be decided in a Section 2 pretrial conference. See S. Rep. No. 96-

  823, at 5-6, reprinted in 1980 U.S.C.C.A.N. 4294, 4298-99 (96th Cong. 2d Sess.).

         To foster open discussions at the pretrial conference, Section 2 provides that no

  admission made by the Defendant or his attorney at the pretrial conference may be used against

  the Defendant unless the admission is in writing and signed by both the Defendant and his

  attorney. 18 U.S.C. App. III § 2.

         C.      Section 4 – Protection of Classified Information During Discovery

         Section 4 of CIPA provides a procedural mechanism to protect classified information,

  sources, and methods, while simultaneously ensuring that the government is able to satisfy its

  discovery obligations. CIPA does not create any new right of discovery or expand the rules

  governing the admissibility of evidence. United States v. Dumeisi, 424 F.3d 566, 578 (7th Cir.

  2005) (“CIPA does not create any discovery rights for the defendant.”); United States v.



                                                   3

Case 3:21-cr-00038-KAC-DCP Document 22 Filed 04/15/21 Page 3 of 18 PageID #: 122
  Johnson, 139 F.3d 1359, 1365 (11th Cir. 1998) (“CIPA has no substantive impact on the

  admissibility or relevance of probative evidence.”); United States v. Smith, 780 F.2d 1102, 1106

  (4th Cir. 1985) (“The legislative history is clear that Congress did not intend to alter the existing

  law governing the admissibility of evidence.”). Rather, CIPA applies preexisting general

  discovery law in criminal cases to classified information and restricts discovery of such

  information to protect the government’s national security interests. United States v. Klimavicius-

  Viloria, 144 F.3d 1249, 1261 (9th Cir. 1998); United States v. Baptista-Rodriguez, 17 F.3d 1354,

  1363-64 (11th Cir. 1994); United States v. Yunis, 867 F.2d 617, 621 (D.C. Cir. 1989).

         CIPA thus does not, and was not intended to, “expand the traditional rules of discovery

  under which the government is not required to provide criminal defendants with information that

  is neither exculpatory nor, in some way, helpful to the defense.” United States v. Varca, 896

  F.2d 900, 905 (5th Cir. 1990) (emphasis added); see United States v. McVeigh, 923 F. Supp.

  1310, 1314 (D. Colo. 1996) (“CIPA does not enlarge the scope of discovery or of Brady”). Nor

  does CIPA provide that the admissibility of classified information be governed by anything other

  than the “well-established standards set forth in the Federal Rules of Evidence.” Baptista-

  Rodriguez, 17 F.3d at 1364.

         Accordingly, pursuant to Section 4, district courts have the opportunity to assess whether,

  and the extent to which, specified items of classified information should be disclosed.

  Specifically, Section 4 provides that “[t]he court, upon a sufficient showing, may authorize the

  United States to delete specified items of classified information from documents to be made

  available to the defendant through discovery under the Federal Rules of Criminal Procedure, to

  substitute a summary of the information for such classified documents, or to substitute a

  statement admitting the relevant facts that classified information would tend to prove.” 18



                                                    4

Case 3:21-cr-00038-KAC-DCP Document 22 Filed 04/15/21 Page 4 of 18 PageID #: 123
  U.S.C. App. III § 4; see also United States v. Sedaghaty, 728 F.3d 885, 904 (9th Cir. 2013);

  United States v. Rezaq, 134 F.3d 1121, 1142 (D.C. Cir. 1998).

           Similar to Federal Rule of Criminal Procedure 16(d)(1), which gives the district court the

  authority to “deny, restrict, or defer discovery or inspection, or grant other appropriate relief” for

  “good cause,” Section 4 of CIPA authorizes the district court “upon a sufficient showing” to

  deny, or otherwise restrict, discovery by the defendant of classified documents and information

  belonging to the United States. 18 U.S.C. App. III § 4; see, e.g., Rezaq, 134 F.3d at 1142; United

  States v. Yunis, 867 F.2d 617, 621 (D.C. Cir. 1989). The legislative history of CIPA makes clear

  that Section 4 was intended to simply clarify the district court’s power under Rule 16(d)(1) to

  deny or restrict discovery in order to protect national security. See S. Rep. No. 96-823, at 6,

  1980 U.S.C.C.A.N. at 4299-4300; see also United States v. Aref, 533 F.3d 72, 78-79 (2d Cir.

  2008).

           CIPA Section 4 also provides, similar to Rule 16(d)(1), that the Government may

  demonstrate that the use of an alternative discovery procedure—such as deletion or

  substitution—is warranted. CIPA further specifically provides that the Government may make

  this showing in camera and ex parte. 18 U.S.C. App. III § 4; see United States v. Mejia, 448

  F.3d 436, 457-58 & n.21 (D.C. Cir. 2006) (noting similarity to Federal Rule of Criminal

  Procedure 16(d)); see also United States v. Abu-Jihaad, 630 F.3d 102, 140 (2d Cir. 2010); Aref,

  533 F.3d at 81; Yunis, 867 F.2d at 622-23; United States v. Pringle, 751 F.2d 419, 427 (1st Cir.

  1985).

           D.     Section 7 – Interlocutory Appeal

           “[CIPA] permits the government to seek an interlocutory appeal of a district court order

  authorizing the disclosure of classified information.” United States v. Asgari, 940 F.3d 188, 189



                                                     5

Case 3:21-cr-00038-KAC-DCP Document 22 Filed 04/15/21 Page 5 of 18 PageID #: 124
  (6th Cir. 2019). Section 7 permits the United States to take an interlocutory expedited appeal to

  the appellate court if the Court: (a) authorizes the disclosure of classified information; (b)

  imposes sanctions for nondisclosure of classified information; or (c) refuses to issue a protective

  order sought by the United States to prevent the disclosure of classified information. Id. § 7. If

  an appeal is taken, trial shall not commence, or must be adjourned if already commenced, until

  the appeal is resolved. Id. Such an appeal and decision does not affect the defendant’s right to

  lodge a subsequent appeal upon conviction of an adverse ruling by the trial court. Id. § 7(b).

         E.      Section 8 – Introduction of Classified Information

         Section 8 provides in part that, “During the examination in any criminal proceeding, the

  United States may object to any question or line of inquiry that may require the witness to

  disclose classified information not previously found to be admissible.” 18 U.S.C. App. III § 8.

  After an objection is made, “the court shall take such suitable action to determine whether the

  response is admissible as will safeguard against the compromise of any classified information.”

  Id. Such suitable action may require the Government to provide the Court with a proffer of the

  witness’ response to the question or line of inquiry. Id.

         F.      Section 9 – Security Procedures

         Section 9 requires the Chief Justice of the United States, in consultation with other

  executive branch officials, to prescribe rules establishing procedures to protect classified

  information in the custody of federal courts from unauthorized disclosure. 18 U.S.C. App. III

  § 9(a). The Chief Justice has done so in the Revised Security Procedures Established Pursuant to

  Pub. L. 96-456, 94 Stat. 2025, by the Chief Justice of the United States for the Protection of




                                                    6

Case 3:21-cr-00038-KAC-DCP Document 22 Filed 04/15/21 Page 6 of 18 PageID #: 125
  Classified Information (hereinafter “the Security Procedures”). 2 Section 2 of the Security

  Procedures states:

           In any proceeding in a criminal case or appeal therefrom in which classified
           information is within, or is reasonably expected to be within, the custody of the
           court, the court will designate a ‘‘classified information security officer.’’ The
           Attorney General or the Department of Justice Security Officer will recommend
           to the court a person qualified to serve as a classified information security officer.
           This individual will be selected from the Litigation Security Group, Security and
           Emergency Planning Staff, Department of Justice, to be detailed to the court to
           serve in a neutral capacity. The court may designate, as required, one or more
           alternate classified information security officers who have been recommended in
           the manner specified above.

             REQUEST FOR PRETRIAL CONFERENCE UNDER CIPA SECTION 2

           The Government anticipates that issues regarding the discovery of classified information

  will arise in this case. Accordingly, the United States respectfully moves for a pretrial

  conference to consider such matters and establish a motion schedule relating to the classified

  information pursuant to Section 2 of CIPA.

           At the Section 2 pretrial conference, the Government will provide an estimate of the time

  necessary to complete its review of the classified information. Based on that estimate, the

  Government will provide a proposed schedule for the filing of motions under CIPA Section 4

  relating to the deletion, substitution, or disclosure of classified information. Because of the

  classified nature of certain information, the Government will be unable to provide the Court with

  specifics in open court (e.g., the type of information at issue, the amount of information at issue,

  the period of time when such information was collected, whether agencies other than those

  involved in the criminal investigation possess relevant information). If the Court so directs, the

  Government will be prepared to present this information to the Court orally in an ex parte, in




  2
      The Security Procedures are included with this Motion as Attachment A.
                                                     7

Case 3:21-cr-00038-KAC-DCP Document 22 Filed 04/15/21 Page 7 of 18 PageID #: 126
  camera hearing. As previously noted, courts have consistently held that in camera, ex parte

  submission to a district court in matters involving national security are proper. See, e.g., Mejia,

  448 F.3d at 455; United States v. Gurolla, 333 F.3d 944, 951 (9th Cir. 2003); Pringle, 751 F.2d

  at 427.

                                             CONCLUSION

            For the reasons discussed above, the United States respectfully requests that the Court

  grant the motion. The undersigned counsel has conferred with defense counsel about this

  motion. Counsel for the Defendant indicated that he does not object to this motion.

            Respectfully submitted on April 15, 2021.

                                                         FRANCIS M. HAMILTON III
                                                         ACTING UNITED STATES ATTORNEY


                                                 By:     /s/ Casey T. Arrowood
                                                         Casey T. Arrowood
                                                         Assistant United States Attorney
                                                         TN BPR No. 038225
                                                         800 Market Street, Suite 211
                                                         Knoxville, TN 37902
                                                         (865) 545-4167
                                                         Casey.Arrowood2@usdoj.gov




                                                     8

Case 3:21-cr-00038-KAC-DCP Document 22 Filed 04/15/21 Page 8 of 18 PageID #: 127
                                          ATTACHMENT A

  REVISED SECURITY PROCEDURES ESTABLISHED PURSUANT TO PUB. L. 96-456,
    94 STAT. 2025, BY THE CHIEF JUSTICE OF THE UNITED STATES FOR THE
                  PROTECTION OF CLASSIFIED INFORMATION

         1. Purpose. The purpose of these procedures, as revised, is to meet the requirements of

  Section 9(a) of the Classified Information Procedures Act of 1980, Pub. L. 96-456, 94 Stat. 2025,

  as amended (‘‘the Act’’), which in pertinent part provides that:

  “. . . [T]he Chief Justice of the United States, in consultation with the Attorney General, the

  Director of National Intelligence, and the Secretary of Defense, shall prescribe rules establishing

  procedures for the protection against unauthorized disclosure of any classified information in the

  custody of the United States district courts, courts of appeal, or Supreme Court. . . .”

         These revised procedures apply in all criminal proceedings involving classified

  information, and appeals therefrom, before the United States district courts, the courts of appeal

  and the Supreme Court, and supersede the Security Procedures issued on February 12, 1981.

         2. Classified Information Security Officer. In any proceeding in a criminal case or

  appeal therefrom in which classified information is within, or is reasonably expected to be

  within, the custody of the court, the court will designate a ‘‘classified information security

  officer.’’ The Attorney General or the Department of Justice Security Officer will recommend to

  the court a person qualified to serve as a classified information security officer. This individual

  will be selected from the Litigation Security Group, Security and Emergency Planning Staff,

  Department of Justice, to be detailed to the court to serve in a neutral capacity. The court may

  designate, as required, one or more alternate classified information security officers who have

  been recommended in the manner specified above.




Case 3:21-cr-00038-KAC-DCP Document 22 Filed 04/15/21 Page 9 of 18 PageID #: 128
         The classified information security officer must be an individual with demonstrated

  competence in security matters. Prior to designation, the Department of Justice Security Officer

  must certify in writing that the classified information security officer is properly cleared, i.e.,

  possesses the necessary clearance for the level and category of classified information involved.

         The classified information security officer will be responsible to the court for the security

  of all classified information in the court’s custody, including, but not limited to, any pleadings or

  other filings created in connection with the proceedings, and any form of information contained

  in any format, including testimony, notes, photographs, transcripts, documents, digital files,

  audio files or video files, stored on any type of equipment (e.g., computers, electronic storage

  devices, etc.). In addition, any matters relating to personnel, information, or communications

  security will be the responsibility of the classified information security officer who will take

  measures reasonably necessary to fulfill these responsibilities. The classified information

  security officer must notify the court and the Department of Justice Security Officer of any

  actual, attempted, or potential violation of security procedures.

         3. Secure Location. Any in camera proceeding--including, but not limited to, a pretrial

  conference, motion hearing, status hearing, suppression hearing, substitution hearing, or

  appellate proceeding--concerning the use, relevance, or admissibility of classified information

  must be held in a secure location recommended by the classified information security officer and

  approved by the court.

         The secure location must be within the federal courthouse, unless it is determined that no

  available location in the courthouse meets, or can reasonably be adapted to meet, the security

  requirements of the Executive Branch applicable to the level and category of classified

  information involved. In the event that no suitable location exists within the courthouse, upon



                                                     2

Case 3:21-cr-00038-KAC-DCP Document 22 Filed 04/15/21 Page 10 of 18 PageID #: 129
  recommendation by the classified information security officer, the court will designate another

  United States Government facility located within the vicinity of the courthouse, as the secure

  location.

         The classified information security officer must make necessary arrangements to ensure

  that the security requirements of the Executive Branch applicable to the level and category of

  classified information involved are met and must conduct or arrange for such inspection of the

  secure location as may be necessary. The classified information security officer must, in

  consultation with the United States Marshal, arrange for the installation of security devices and

  take such other measures as may be necessary to protect against any unauthorized access to or

  disclosure of classified information. All of the aforementioned activities must be conducted in a

  manner that does not interfere with the orderly proceedings of the court. Prior to any hearing or

  other proceeding, the classified information security officer must certify to the court that the

  location to be used is secure.

         4. Personnel Security – Court Personnel. No person appointed by the court or designated

  for service therein will be given access to any classified information in the custody of the court,

  unless such person has received the appropriate security clearance and unless access to such

  information is necessary for the performance of an official function. A security clearance for

  justices and other Article III judges is not required.

         The court shall timely notify the classified information security officer of the names of

  court personnel who may require access to classified information. The classified information

  security officer will then notify the Department of Justice Security Officer, who will promptly

  make arrangements to obtain any necessary security clearances. All security clearance requests

  will be reviewed and determinations will be made in accordance with the adjudication standards



                                                    3

Case 3:21-cr-00038-KAC-DCP Document 22 Filed 04/15/21 Page 11 of 18 PageID #: 130
  of the Executive Branch applicable to the level and category of classified information involved.

  The classified information security officer, on behalf of the Department of Justice Security

  Officer, will advise the court when the necessary security clearances have been obtained. When

  necessary, the court may request that security clearances for certain court personnel be

  expedited.

         If security clearances cannot be obtained promptly, United States Government personnel

  possessing the appropriate security clearances may be temporarily assigned to assist the court. If

  a proceeding is required to be recorded and an official court reporter having the necessary

  security clearance is unavailable, the court may request the classified information security officer

  or the attorney for the government to have a cleared reporter designated to act as a reporter in the

  proceedings. The reporter so designated must take the oath of office as prescribed by 28 U.S.C.

  § 753(a).

         Justices, judges and cleared court personnel may disclose classified information only to

  persons who possess both the appropriate security clearance and the requisite need to know the

  information in the performance of an official function. However, nothing contained in these

  procedures precludes a judge from performing his or her official duties, including giving

  appropriate instructions to a jury.

         Any security concern regarding classified information and involving court personnel or

  persons acting for the court must be referred to the court and the Department of Justice Security

  Officer for appropriate action.

         5. Persons Acting for the Defense. The government may obtain information by any

  lawful means concerning the trustworthiness of persons associated with the defense and may




                                                   4

Case 3:21-cr-00038-KAC-DCP Document 22 Filed 04/15/21 Page 12 of 18 PageID #: 131
  bring such information to the attention of the court for the court’s consideration in framing an

  appropriate protective order pursuant to Section 3 of the Act.

         6. Jury. Nothing contained in these procedures will be construed to require an

  investigation or security clearance of the members of a jury or to interfere with the functions of a

  jury, including access to classified information introduced as evidence in the trial of a case.

         At any time during trial, the trial judge should consider, based on a party request or sua

  sponte, giving the jury a cautionary instruction regarding the release or disclosure of any

  classified information provided to the jury.

         7. Custody and Storage of Classified Materials.

         a. Materials Covered. These security procedures apply to any classified information, as

  the term is defined in Section 1(a) of the Act, that is in the custody of the court. This includes,

  but is not limited to any pleadings or other filings created in connection with the proceedings,

  and any form of information contained in any format, such as testimony, notes, photographs,

  transcripts, documents, digital files, audio files or video files, stored on any type of equipment

  (e.g., computers, electronic storage devices, etc.).

         b. Safekeeping. Classified information submitted to the court must be placed in the

  custody of the classified information security officer or appropriately cleared court personnel

  who will then be responsible for its safekeeping. When not in use, all classified materials must

  be stored in a safe that conforms to the General Services Administration standards for security

  containers. Classified information will be segregated from other information unrelated to the

  case at hand by securing it in a separate security container. If the court does not possess a

  storage container that meets the required standards, the necessary storage container or containers

  are to be supplied to the court on a temporary basis by the appropriate Executive Branch agency



                                                    5

Case 3:21-cr-00038-KAC-DCP Document 22 Filed 04/15/21 Page 13 of 18 PageID #: 132
  as determined by the Department of Justice Security Officer. Only the classified information

  security officer, alternate classified information security officer(s), and appropriately cleared

  court personnel will have access to the combination and the contents of the container.

         For other than temporary storage (e.g., a brief court recess), the classified information

  security officer must ensure that the storage area in which these containers will be located meets

  Executive Branch standards applicable to the level and category of classified information

  involved. The secure storage area may be located within either the federal courthouse or the

  facilities of another United States Government agency.

         c. Transmittal of Classified Information. During the pendency of any hearing, trial or

  appeal, classified materials stored in the facilities of another United States Government agency

  must be transmitted to and from the court in the manner prescribed by the Executive Branch

  security regulations applicable to the level and category of classified information involved. A

  trust receipt must accompany all classified materials transmitted and must be signed by the

  recipient and returned to the classified information security officer.

         8. Operating Routine.

         a. Access to Court Records. Court personnel will have access to court records containing

  classified information only as authorized. Access to classified information by court personnel

  will be limited to the minimum number of cleared persons necessary for operational purposes.

  Access includes presence at any proceeding during which classified information may be

  disclosed. Arrangements for access to classified information in the custody of the court by court

  personnel and by persons acting for the defense must be approved in advance by the court, which

  may issue a protective order concerning such access.




                                                    6

Case 3:21-cr-00038-KAC-DCP Document 22 Filed 04/15/21 Page 14 of 18 PageID #: 133
         b. Access to Other Discoverable Information. Except as otherwise authorized by a

  protective order, persons acting for the defense will not be given custody of classified

  information provided by the government. They may, at the discretion of the court, be afforded

  access to classified information provided by the government in secure locations that have been

  approved in accordance with § 3 of these procedures, but such classified information must

  remain in the control of the classified information security officer. The classified information

  security officer also will control access to classified information in the possession of the defense

  that is filed with the court or is reasonably expected to come within the custody of the court.

         c. Telephone and Computer Security. Classified information must not be discussed,

  communicated, or processed using any non-secure communication device including standard

  commercial telephone instruments or office intercommunication systems, cellular devices,

  computers, and/or other electronic or internet-based communication services. Classified

  information may only be discussed, communicated and processed on devices cleared for the level

  of classification of the information to be disclosed or processed as approved by the Classified

  Information Security Officer.

         d. Disposal of Classified Material. The classified information security officer is

  responsible for the secure disposal of all classified materials in the custody of the court which are

  not otherwise required to be retained.

         9. Records Security.

         a. Classification Markings. The classified information security officer, after consultation

  with the appropriate classification authority, is responsible for marking all court materials

  containing classified information with the appropriate level of classification, and for indicating




                                                   7

Case 3:21-cr-00038-KAC-DCP Document 22 Filed 04/15/21 Page 15 of 18 PageID #: 134
  thereon any special access controls that also appear on the face of the material from which the

  classified information was obtained or that are otherwise applicable.

           Any and all materials potentially containing classified information filed by the defense

  must be filed under seal with the classified information security officer. The classified

  information security officer may permit counsel to file, on the public docket, non-substantive

  pleadings or documents (e.g., motions for extension of time, scheduling matters, continuances,

  etc.) that do not contain information that is or may be classified. The classified information

  security officer must promptly coordinate with the appropriate classification authority to

  determine whether each filing contains classified information. If it is determined that the filed

  material does contain classified information, the classified information security officer must

  ensure that it is marked with the appropriate classification markings. If it is determined that the

  filed material does not contain classified information, it should be unsealed and placed in the

  public record. Upon the request of the government, the court may direct that any filed materials

  containing classified information must thereafter be maintained in accordance with § 7 of these

  procedures.

           b. Accountability System. The classified information security officer is responsible for

  the establishment and maintenance of a control and accountability system for all classified

  information received by or transmitted from the court. Upon request, the classified information

  security officer will provide to the court an inventory of all classified information received by the

  court.

           10. Transmittal of the Record on Appeal. The record on appeal, or any portion thereof,

  which contains classified information must be transmitted to the court of appeals or to the

  Supreme Court in the manner specified in § 7(c) of these procedures.



                                                    8

Case 3:21-cr-00038-KAC-DCP Document 22 Filed 04/15/21 Page 16 of 18 PageID #: 135
         Any court records containing classified information must be maintained, through the

  pendency of any direct appeal, at a secure location that is reasonably accessible and approved by

  the classified information security officer, and must be stored in a proper security container.

         11. Final Disposition. Within a reasonable time after all proceedings in the case have

  been concluded, including appeals, the court will release to the classified information security

  officer all materials containing classified information. The classified information security officer

  will then transmit them to the Department of Justice Security Officer to be maintained in

  accordance with approved storage procedures. The materials must be transmitted in the manner

  specified in § 7(c) of these procedures and must be accompanied by the appropriate

  accountability records required by § 9(b) of these procedures.

         12. Expenses. All expenses of the United States Government that arise in connection

  with the implementation of these procedures, including any construction or equipment costs, will

  be borne by the Department of Justice and other appropriate Executive Branch agencies whose

  classified information is being protected.

         13. Interpretation. Any question concerning the interpretation of any security

  requirement contained in these procedures will be resolved by the court in consultation with the

  Classified Information Security Officer who will consult with the Department of Justice Security

  Officer, if necessary.

         14. Term. These revised procedures remain in effect until modified in writing by The

  Chief Justice after consultation with the Attorney General of the United States, the Director of

  National Intelligence, and the Secretary of Defense.

         15. Effective Date. These revised procedures become effective forty-five days after the

  date of submission to the appropriate Congressional Committees, as required by the Act.



                                                   9

Case 3:21-cr-00038-KAC-DCP Document 22 Filed 04/15/21 Page 17 of 18 PageID #: 136
  Effective this 15th day of January, 2011, having taken into account the views of the Attorney

  General of the United States, the Director of National Intelligence, and the Secretary of Defense,

  as required by law.

         [The revised security procedures set out above were issued Dec. 1, 2010, by John G.

  Roberts, Jr., Chief Justice of the United States. Prior security procedures were issued Feb. 12,

  1981, by Warren E. Burger, Chief Justice of the United States.]




                                                  10

Case 3:21-cr-00038-KAC-DCP Document 22 Filed 04/15/21 Page 18 of 18 PageID #: 137
